Citation Nr: 1009449	
Decision Date: 03/12/10    Archive Date: 03/17/10

DOCKET NO.  05-31 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.	Entitlement to an increased initial evaluation for service 
connected posttraumatic stress disorder (PTSD), currently 50 
percent disabling.  

2.	Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Jenny Y. Twyford, Attorney 


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 




INTRODUCTION

The Veteran had active service from December 1967 to 
September 1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri which granted service connection for PTSD 
and assigned a 30 percent evaluation, effective from February 
24, 2003.  By a rating decision in August 2005, the RO 
assigned an increased rating to 50 percent, effective from 
the same date.  

In October 2007, the Board denied the Veteran's claim for an 
increased evaluation.  The Veteran subsequently appealed to 
the United States Court of Appeals for Veterans Claims 
(Court).  The attorney for the appellant and the Secretary of 
Veterans Affairs filed a joint motion to remand the Board 
decision in January 2009.  By Order of the Court in February 
2009 the Board decision was vacated and the claim was 
returned to the Board.

The Board also notes that, during pendency of the Veteran's 
claims for an increased rating, he has raised the matter of 
unemployability due to his service-connected disabilities 
(TDIU), and such has not been addressed by the RO.  In Rice 
v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a 
TDIU claim is part of an increased rating claim when such 
claim is raised by the record.  As such, the issue is 
properly before the Board and will be addressed in this 
decision.  See Rice, supra; see also VAOGCPREC 06-96, 61 Fed. 
Reg. 66749 (1996).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In this case, the Veteran seeks an increased evaluation for 
his service connected PTSD.  The Board notes that the last VA 
examination was conducted in June 2004 and the most recent VA 
treatment records are dated in 2005.  As considerable time 
has passed since the last VA examination, the Board finds 
that the Veteran should be afforded an examination to 
ascertain the current nature and severity of his service-
connected PTSD.  Where the evidence of record does not 
reflect the current state of a veteran's disability, a VA 
examination must be conducted.  38 C.F.R. § 3.327(a) (2009); 
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The Veteran also asserted that he took an early retirement 
from his work because of his PTSD symptoms.  As the Veteran 
is seeking the maximum rating for this disorder, the Board 
finds adjudication of a TDIU claim appropriate here.

Accordingly, the case is REMANDED for the following action:

1.	Contact the Veteran and afford him the 
opportunity to identify names of all VA 
and non-VA health care providers or submit 
any additional pertinent evidence in 
support of his claim.  Obtain the current 
VA treatment records from the appropriate 
VA Medical Center.  If these records are 
unavailable, document this in the claims 
file.

2.	The RO should afford the Veteran a new 
VA examination to determine the nature and 
extent of the Veteran's service-connected 
PTSD.  All indicated evaluations, studies, 
and tests deemed necessary should be 
accomplished and all findings reported in 
detail.  The claims file should be made 
available for review in connection with 
the examination.  Please send the claims 
folder to the examiner for review in 
conjunction with the examination.

The opinion should include a description 
of the overall effect of his service 
connected disabilities on potential 
employment.  The examiner should address 
whether the evidence of record indicates 
that the Veteran's service-connected 
disorders, alone, render him unable to 
engage in substantially gainful 
employment.  In doing so, the RO should 
consider whether schedular requirements 
are met under 38 C.F.R. § 4.16(a), or, if 
schedular requirements are not met, 
whether the case should be referred for 
extraschedular consideration pursuant to 
38 C.F.R. § 4.16(b).

3.	The RO should then readjudicate the 
issues on appeal.  If the determinations 
remain unfavorable to the Veteran, the RO 
should issue a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues.  An appropriate period of time 
should be allowed for response by the 
Veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.2009).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


